OPINION
PER CURIAM.
Plaintiff Heather Love Carman applied for four different jobs with the defendants 1 — two assistant prosecutor positions with the Erie County Prosecutor’s Office and two director positions with the Erie County Department of Job and Family Services. She never received an interview for any of the four jobs, nor was she offered any of the positions. Carman alleges that the defendants did not hire her because she is African American. The ■defendants claim that they did not hire her because (1) an assistant prosecutor who had formerly worked with Carman in private practice still held animosity toward her and threatened to quit if Carman was hired and (2) because Carman was never the better candidate (and on two occasions was unqualified for the position). The district court granted the defendants’ motion for summary judgment, and Carman now appeals.
We review a district court’s grant of summary judgment de novo. Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009). Having duly considered the district court’s opinion in light of Carman’s appellate arguments, we find no error. Her arguments are meritless and are fairly and adequately addressed in the district court’s opinion. To issue another opinion reiterating the analysis would be duplicative and unnecessary. Accordingly, we AFFIRM the district court’s order granting summary judgment.

. Plaintiff's claims are against Erie County, the Erie County Board of Commissioners, the Erie County Prosecutor’s Office, and the Erie County Department of Job and Family Services.